DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “and at least a portion of the attachment feature intersects the longitudinal axis of the handle” seeks to introduce new matter due to the recitation “at least.”  Applicant’s disclosure as originally filed, for e.g. Fig. 5, shows the longitudinal axis of the handle to intersect only a portion of the attachment feature.  
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “and at least a portion of the attachment feature intersects the longitudinal axis of the handle” renders the claim vague and indefinite because the structural relationship between the attachment feature and the longitudinal axis of the handle is not clearly recited.  Applicant’s disclosure shows the longitudinal axis of the handle to pass through a portion of the attachment feature (Fig. 5). 
In claim 9, the recitation “such that the longitudinal axis of the handle intersects at least a portion of the intervertebral cage” renders the claim vague and indefinite due to the word “at least.”  Applicant’s disclosure shows the longitudinal axis to pass through the intervertebral cage (Fig. 5). 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 4-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Crook (US 20090234364 A1). 
Crook et al. disclose an intervertebral cage insertion tool including: handle 20 having a longitudinal axis; an elongated shaft 22 fixed to the handle, the extended arm having a first segment 26 extending away from the longitudinal axis and a second segment 28 connected to the first portion, the second portion extending towards the longitudinal axis of the handle, the extended arm terminating in an attachment feature defined by a hook configured to attach to an intervertebral cage 12; and wherein the longitudinal axis of the handle passes through a portion of cage 12 and intersects or passes through a portion of the attachment feature (Figs. 1-3 and paras [0014]-[0021].  Also, see marked up Fig. 2 below). 

    PNG
    media_image1.png
    384
    864
    media_image1.png
    Greyscale

Regarding claims 1 and 4-11, the intervertebral cage is not positively recited in the claims, therefore the claimed features of the intervertebral cage have not been given patentable weight.  The Crook et al. insertion tool is fully capable of engaging an intervertebral cage that is shaped such that the longitudinal axis of the cage is substantially coaxial with the longitudinal axis of the handle.  The Crook et al. insertion tool is also fully capable of engaging an intervertebral cage that is shaped such that the longitudinal axis of the cage is parallel with but spaced apart, from, the longitudinal axis of the handle. 

Claim(s) 1 and 4-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Frey et al. (US 20020165550 A1).
Regarding claims 1 and 9, Frey et al. disclose an intervertebral cage insertion tool including: a driver or handle 1300 having a longitudinal axis; an elongated shaft or extended arm 1106 fixed to the handle, the extended arm having a first segment extending away or having a longitudinal extent in a direction away from the handle longitudinal axis and a second segment connected to the first segment, the second segment extending towards the longitudinal axis of the handle, the extended arm terminating in an attachment feature 1104 configured to attach to a threaded opening of an implant or intervertebral cage 1000; and wherein the longitudinal axis of the handle passes through a portion of the implant or intervertebral cage 1000 and intersects or passes through a portion of the attachment feature (Figs. 52-53 and paras [0138]-[0139].  See marked up Fig. 52 below).


    PNG
    media_image2.png
    768
    697
    media_image2.png
    Greyscale



Regarding claims 1 and 4-11, the intervertebral cage is not positively recited in the claims, therefore the claimed features of the intervertebral cage have not been given patentable weight.  The Frey et al. insertion tool is fully capable of engaging an intervertebral cage that is shaped such that the longitudinal axis of the cage is substantially coaxial with the longitudinal axis of the handle.  The Frey et al. insertion tool is also fully capable of engaging an intervertebral cage that is shaped such that the longitudinal axis of the cage is parallel with but spaced apart, from, the longitudinal axis of the handle. 

Claim(s) 1-2 and 4-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Altarac et al. (US 20080306557 A1).
Regarding claims 1 and 9, Altarac et al. disclose an intervertebral cage insertion tool (10, see for e.g. 7a) including: a handle 64 having a longitudinal axis; an elongated shaft or extended arm 34 fixed to the handle, the shaft a first segment extending away from the longitudinal axis of the handle or having a longitudinal extent in a direction away from the handle longitudinal axis, and a second segment or jaw 18 that extends towards the longitudinal axis; and wherein the extended arm terminates in an attachment feature defined by the extremity of second jaw piece 18, the attachment feature configured to engage a spacer or cage 90 such that the longitudinal axis of the handle intersects the attachment feature (Figs. 2a-2b, 7a-7b and paras [0027]-[0039].  See marked up Fig. 7a on the following page).
Regarding claim 2, Altarac et al. disclose the attachment feature to be a mating plate (element 26, Fig. 2a) that matches a contour of an interior surface of a
Regarding claims 1 and 4-11, the intervertebral cage is not positively recited in the claims, therefore the claimed features of the intervertebral cage have been given weight to the extent that the Altarac et al. device has an attachment feature.  The Altarac et al. insertion tool attachment feature is fully capable of engaging an intervertebral cage that is shaped such that the longitudinal axis of the cage is substantially coaxial with the handle.  The Altarac et al. insertion tool is also fully capable of engaging an intervertebral cage that is shaped such that the longitudinal axis of the cage is parallel with but spaced apart, from, the longitudinal axis of the handle. 


    PNG
    media_image3.png
    674
    692
    media_image3.png
    Greyscale


Response to Arguments
Applicant's arguments filed have been fully considered by the Examiner and have been addressed in the rejections in this office action.  New grounds of rejection have been made in this office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 29, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775